UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6474 Dreyfus Growth and Income Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Growth And Income Fund, Inc. July 31, 2009 (Unaudited) Common Stocks98.9% Shares Value ($) Consumer Discretionary11.3% American Eagle Outfitters 148,990 2,143,966 Autoliv 57,440 a 2,056,926 Best Buy 24,280 a 907,344 Carnival 110,188 a 3,084,162 Gap 241,170 3,935,894 Home Depot 340,445 8,831,143 Interpublic Group of Cos. 243,460 b 1,268,427 Johnson Controls 74,930 a 1,939,188 Kohl's 52,210 a,b 2,534,795 Newell Rubbermaid 206,150 2,653,150 News, Cl. A 368,620 3,807,845 Nordstrom 49,890 a 1,319,092 O'Reilly Automotive 39,770 a,b 1,617,048 Omnicom Group 134,220 4,563,480 Staples 95,550 a 2,008,461 Target 72,300 3,153,726 Time Warner 202,313 a 5,393,665 Consumer Staples11.6% Cadbury, ADR 103,530 4,092,541 Coca-Cola Enterprises 109,120 2,050,365 Colgate-Palmolive 63,355 4,589,436 CVS Caremark 137,112 4,590,510 Dean Foods 73,580 b 1,559,160 Estee Lauder, Cl. A 73,390 2,674,332 Kellogg 45,800 2,175,500 Kraft Foods, Cl. A 93,004 2,635,733 Lorillard 22,490 1,657,963 PepsiCo 235,138 13,344,081 Philip Morris International 219,975 10,250,835 SUPERVALU 105,410 1,563,230 Whole Foods Market 70,190 a,b 1,697,896 Energy9.6% Cameron International 36,700 b 1,146,141 Chevron 122,270 8,494,097 Devon Energy 21,630 1,256,487 Exxon Mobil 46,732 3,289,465 Halliburton 51,340 1,134,101 Marathon Oil 115,370 3,720,682 Noble Energy 18,390 1,123,997 Occidental Petroleum 180,050 12,844,767 Southwestern Energy 52,560 b 2,177,561 Transocean 13,590 b 1,082,987 XTO Energy 185,650 7,468,700 Financial14.2% Aflac 22,700 859,422 Ameriprise Financial 103,560 2,878,968 Bank of America 395,900 5,855,361 BlackRock 6,030 1,148,956 Capital One Financial 19,490 598,343 Chubb 25,860 1,194,215 Fidelity National Financial, Cl. A 82,560 1,184,736 Franklin Resources 58,780 5,212,610 Goldman Sachs Group 20,413 3,333,443 JPMorgan Chase & Co. 357,305 13,809,838 Marsh & McLennan Cos. 53,360 1,089,611 MetLife 109,620 3,721,599 Moody's 168,170 a 3,992,356 Morgan Stanley 143,800 4,098,300 Principal Financial Group 24,760 586,812 Prudential Financial 57,770 2,557,478 State Street 83,800 4,215,140 Travelers Cos. 67,150 2,892,150 Wells Fargo & Co. 228,210 5,582,017 Health Care14.6% Alexion Pharmaceuticals 39,570 a,b 1,743,058 AmerisourceBergen 113,700 a 2,242,164 Amgen 87,570 b 5,456,487 Boston Scientific 108,100 b 1,160,994 Bristol-Myers Squibb 120,370 2,616,844 Celgene 41,900 b 2,386,624 Covidien 60,211 2,276,578 DaVita 27,930 b 1,388,121 Gilead Sciences 71,611 b 3,503,926 Johnson & Johnson 93,470 5,691,388 Life Technologies 38,723 b 1,763,058 Medco Health Solutions 51,750 b 2,735,505 MEDNAX 30,180 b 1,398,843 Merck & Co. 391,890 a 11,760,619 Pfizer 712,782 11,354,617 St. Jude Medical 47,900 b 1,806,309 Universal Health Services, Cl. B 37,340 2,076,477 Vertex Pharmaceuticals 41,250 a,b 1,485,412 WellPoint 39,470 b 2,077,701 Zimmer Holdings 30,880 b 1,439,008 Industrial8.7% Caterpillar 57,380 a 2,528,163 Cummins 65,730 2,827,047 Danaher 20,400 1,249,296 Dover 58,203 1,979,484 Eaton 44,260 2,297,979 General Electric 239,970 a 3,215,598 Honeywell International 38,880 1,349,136 Illinois Tool Works 37,770 1,531,573 JetBlue Airways 246,680 b 1,260,535 Norfolk Southern 125,210 5,415,333 Paccar 69,530 a 2,409,215 Parker Hannifin 45,480 2,013,854 Raytheon 63,100 2,962,545 Tyco Electronics 79,280 1,702,142 Tyco International 71,810 2,170,098 Union Pacific 47,571 a 2,736,284 Waste Management 65,641 a 1,845,169 Information Technology20.9% Akamai Technologies 76,241 a,b 1,253,402 Alcatel-Lucent, ADR 408,160 b 1,126,522 Apple 54,797 b 8,953,282 Autodesk 87,160 b 1,900,960 BMC Software 62,030 b 2,110,881 Broadcom, Cl. A 111,976 b 3,161,082 Cisco Systems 483,318 b 10,637,829 Dolby Laboratories, Cl. A 54,390 a,b 2,264,256 Electronic Arts 81,384 b 1,747,314 EMC 235,340 b 3,544,220 Google, Cl. A 14,016 b 6,209,789 Hewlett-Packard 86,780 3,757,574 Informatica 86,320 b 1,587,425 Intel 61,806 1,189,765 Juniper Networks 86,980 b 2,272,787 Lam Research 71,730 a,b 2,156,204 Microsoft 615,769 14,482,887 Motorola 191,990 1,374,648 Nokia, ADR 252,160 a 3,363,814 Oracle 258,150 5,712,860 QUALCOMM 23,923 1,105,482 Sybase 62,030 b 2,220,674 Texas Instruments 267,550 6,434,578 Visa, Cl. A 48,678 3,186,462 Western Union 196,090 3,427,653 Materials3.5% Air Products & Chemicals 12,980 968,308 Albemarle 49,800 1,479,558 Celanese, Ser. A 63,750 1,638,375 Crown Holdings 41,340 b 1,037,634 Dow Chemical 58,500 1,238,445 E.I. du Pont de Nemours & Co. 91,030 2,815,558 Freeport-McMoRan Copper & Gold 73,722 a 4,445,437 Packaging Corp. of America 108,730 a 2,138,719 Telecommunication Services1.4% AT & T 148,990 3,908,008 CenturyTel 35,050 1,100,220 Windstream 167,940 1,472,834 Utilities3.1% Entergy 55,720 4,475,988 Exelon 42,290 2,150,869 FPL Group 47,470 2,690,125 NRG Energy 53,170 a,b 1,446,756 Questar 97,050 a 3,209,444 Total Common Stocks (cost $406,949,043) Other Investment1.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,209,000) 7,209,000 c Investment of Cash Collateral for Securities Loaned10.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $46,684,228) 46,684,228 c Total Investments (cost $460,842,271) 110.8% Liabilities, Less Cash and Receivables (10.8%) Net Assets 100.0% ADR - American Depository Receipts a All or a portion of these securities are on loan. At July 31, 2009, the total market value of the fund's securities on loan is $45,750,635 and the total market value of the collateral held by the fund is $46,684,228. b Non-income producing security. c Investment in affiliated money market mutual fund. At July 31, 2009 , the aggregate cost of investment securities for income tax purposes was $460,842,271. Net unrealized appreciation on investments was $42,957,003 of which $55,365,137 related to appreciated investment securities and $12,408,134 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2009 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic 441,323,169 - - Equity Securities - Foreign 8,582,877 - - Mutual Funds 53,893,228 - - Other Financial Instruments+: - Liabilities ($) Other Financial Instruments+: -  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period, FAS 161 disclosures did not impact the notes to the financial statements. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Growth and Income Fund, Inc. By: /s/ J. David Officer J. David Officer President Date: September 22, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: September 22, 2009 By: /s/ James Windels James Windels Treasurer Date: September 22, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
